                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

IN RE ALESIA WALLACE,
                                                                           Bankruptcy Case Number
        Debtor,                                                            20-80018-CRJ-13

ALESIA WALLACE,

        Plaintiff,
                                                                           Adversary Proceeding No.
v.                                                                           20-80055-CRJ

JORA CREDIT HOLDINGS, LLC

        Defendant.

         ORDER AWARDING ACTUAL DAMAGES PURSUANT TO 11 U.S.C. § 362(K)

        The above-styled Adversary Proceeding came before the Court on August 24, 2020 for Status
Conference. Appearances were made by John Larsen, Esq., counsel for the Plaintiff, and Tazewell
Shepard Esq., counsel for the Defendant.

        The Court considered the pleadings filed, and the arguments of counsel, and for the reasons stated
on the record, determined that reasonable and necessary attorney’s fees should be awarded to the Plaintiff
in the amount of $1,750.00 as actual damages pursuant to 11 U.S.C. § 362(k).

        It is therefore ORDERED, ADJUDGED AND DECREED that Plaintiffs’ counsel is hereby
awarded attorney’s fees in the total amount of $1,750.00 against the Defendant pursuant to 11 U.S.C. §
362(k) which shall be paid by the Defendant within thirty (30) days from the date of this Order.

        Pursuant to Rule 54 of the Federal Rules of Civil Procedure and 7054 of the Federal Rules of
Bankruptcy Procedure, this Order constitutes a final determination of liability, with all costs taxed as
paid.

        It is further ORDERED that the Clerk’s office is hereby directed to close the Adversary
Proceeding after time for payment has expired with no additional pleadings having been filed.

Dated this the 18th day of September, 2020.


                                                          /s/ Clifton R. Jessup, Jr.
                                                          Clifton R. Jessup, Jr.
                                                          United States Bankruptcy Judge




Case 20-80055-CRJ          Doc 13     Filed 09/18/20 Entered 09/18/20 14:01:29                   Desc Main
                                      Document     Page 1 of 2
ORDER PREPARED BY:
John C. Larsen
Attorney for Plaintiff

CONSENTED TO BY:
Tazewell Shepard
Attorney for Defendant

Michele T. Hatcher
Chapter 13 Trustee

Richard Blythe
Bankruptcy Administrator




Case 20-80055-CRJ          Doc 13   Filed 09/18/20 Entered 09/18/20 14:01:29   Desc Main
                                    Document     Page 2 of 2
